                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


  MICHAEL HENRY ROBERTS,
                                                                    Civil Action
                  Petitioner,                                   No. 19-12440 (RBK)

          v.
                                                                MEMORANDUM
  WARDEN OF THE BURLINGTON                                     OPINION & ORDER
  COUNTY DETENTION CENTER, et al.,

                  Respondents.
ROBERT B. KUGLER, U.S.D.J.

       This matter comes before the Court by way of Petitioner’s Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254. On January 15, 2020, the post office returned mail sent to

Petitioner on December 30, 2019, as undeliverable, on one of Petitioner’s other cases, as Petitioner

was released from the custody of the Camden County Department of Corrections. (Civ. No. 19-

19108, ECF No.5). Additionally, Respondent has filed motion to dismiss as moot, for lack of

custody, in yet another of Petitioner’s cases. (Civ. No. 19-16908, ECF No. 10). Petitioner has not

contacted the Court in the intervening time to provide an updated address.

       Local Civil Rule 10.1(a) requires unrepresented parties to notify the Court of any change

in address within 7 days. The Rule further provides that, failure to file such notice “may result in

the imposition of sanctions by the Court.” Id. Indeed, failure to apprise the Court of an address

change may result in the outright dismissal of the case for failure to proceed, or an administrative

termination of the action without prejudice. See, e.g., Allebach v. Cathell, No. 06-5005, 2009 WL

2147145 (D.N.J. July 15, 2009); Boretsky v. Corzine, No. 08-2265, 2008 WL 2512916 (D.N.J.

June 23, 2008).
        As the Court does not have a current address for Petitioner, the matter cannot proceed at

this time. The Court will therefore administratively terminate the proceedings, without prejudice

to Petitioner’s right to reinstate this action by notifying the Court and Respondent(s) of his new

address within 30 days. Additionally, if Petitioner wishes to reinstate this matter, he must show

cause, within his submission, as to why this case should proceed despite his release from custody.

Failure to provide an updated address and comply with those instructions within 30 days of the

date of this Order may result in dismissal of this matter for lack of prosecution.

        THEREFORE, it is on this 22nd day of January 2020,

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

matter for failure to comply with Local Civil Rule 10.1(a), without prejudice to reinstatement

should Petitioner notify the Court of his changed address within thirty (30) days from entry of this

Order and show cause as to why this case should proceed despite his release from custody; and it

is further

        ORDERED that failure to comply with this Order may result in the matter being dismissed

for lack of prosecution; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Memorandum Opinion

and Order on Petitioner at his last known address by regular mail.



                                                      s/Robert B. Kugler
                                                      ROBERT B. KUGLER
                                                      United States District Judge




                                                 2
